DETAILED ACTION
Response to Arguments
The amendment filed 12/27/2021 have been entered and made of record.

The Applicant has canceled claims 2-3, 9-10, and 16-17. 
The application has pending claims 1, 4-8, 11-15, and 18-20.

In response to the amendments filed on 12/27/2021:
The information disclosure statements (IDS) submitted on 10/29/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

The Applicant's arguments with respect to claims 1, 4-8, 11-15, and 18-20 have been 
considered but are moot in view of the new ground(s) of rejection at least because the Applicant has amended independent claims 1, 8, and 15.
Further, the Applicant alleges, “Claim Rejections - 35 U.S.C. 103” in page 7 through page 11, and states respectively that the cited prior art references fail to teach or suggest the amended claim limitations. However, the Examiner disagrees because the prior art references do indeed disclose the broadest reasonable claim language interpretation of such an amendment. More specifically, the combination of Wang in view of Zhou and Zhang teaches for each of the N noise-data points and each of the N fingerprint-data points: obtaining a data difference between the noise-data point and the fingerprint-data point (Zhang, obtaining a data and skipping the denoising of the fingerprint-data point, upon determining that the data difference is smaller than or equal to the preset threshold (Zhang, denoising performed on those pixels in ISAMPLE image whose luminance values differ from the luminance values of the corresponding pixels in IBACKGROUND image by more than a fingerprint threshold, Page 16/44, Paragraphs 2 and 3 [this claim 1 recites various paths in the conditional alternative manner via the claim limitation “and”, the combination of Wang in view of Zhou and Zhang discloses this 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8, 11-15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable
over Wang et al. (CN102833423, the English language translation provided by Applicant in the IDS dated 10/29/2019), hereinafter Wang, in view of Zhou (CN105956535, the English language translation provided by Applicant in the IDS dated 10/29/2019), further in view of Zhang et al. (CN101383002, the English language translation provided by Applicant in the IDS dated 10/29/2019), hereinafter Zhang.
Regarding claim 1, Wang teaches a method for optical fingerprint recognition (Wang, a login and unlocking method based on fingerprint recognition, Page 5/27, lines 21-22), applicable to a terminal (Wang, a touch screen mobile phone based on fingerprint recognition, Page 4/27, line 6) comprising an application processor (AP) (Wang, central processing unit of the mobile phone - CPU, Page 5/27, lines 19-20), a touch display screen (Wang, touch screen of the mobile phone, Page 5/27, line 17), and an optical fingerprint recognition module (Wang, fingerprint collector, Page 5/27, lines 18-19; Wang, imaging equipment can be optical 
Wang teaches all of the elements of the current invention as stated above but fails to explicitly disclose denoising the fingerprint data according to pre-collected noise data and wherein the fingerprint data comprises N fingerprint-data points; wherein the pre-collected noise data comprises N noise-data points, and the N noise-data points being in one-to-one correspondence with the N fingerprint-data points; wherein the denoised fingerprint data comprising N denoised fingerprint-data points, N being an integer greater than or equal to 2; and wherein obtaining, with the AP, the denoised fingerprint data by denoising the fingerprint data according to the pre-collected noise data comprises: for each of the N noise-data points and each of the N fingerprint-data points: obtaining a data difference between the noise-data point and the fingerprint-data point, the fingerprint-data point being one of the N fingerprint-data points which corresponds to the noise-data point; using the data difference as a value of a denoised fingerprint-data point upon determining that the data difference is greater than a preset threshold, the denoisedPage 2 of 11Appl. No. 16/667,342Attorney Docket No. 090321.20009 Office Action Responsefingerprint-data point being one of the N denoised fingerprint-data points which corresponds to the fingerprint-data point and the noise-data point; and skipping the denoising of the fingerprint-data point, upon determining that the data difference is smaller than or equal to the preset threshold.
Zhou teaches denoising the fingerprint data according to pre-collected noise data (Zhou, empty image – pre-collected noise data, denoising the fingerprint image by subtracting with 
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify Wang’s method using Zhou’s teachings by including the fingerprint image denoising to Wang’s fingerprint image preprocessing in order to improve the recognition of fingerprint image (Zhou, denoising the fingerprint image by subtracting with empty noise image would result in a denoised clear fingerprint image, Page 9/24, Paragraphs 2 and 4).
However, the combination of Wang and Zhou fails to disclose wherein the fingerprint data comprises N fingerprint-data points; wherein the pre-collected noise data comprises N noise-data points, and the N noise-data points being in one-to-one correspondence with the N fingerprint-data points; wherein the denoised fingerprint data comprising N denoised fingerprint-data points, N being an integer greater than or equal to 2; and wherein obtaining, with the AP, the denoised fingerprint data by denoising the fingerprint data according to the pre-collected noise data comprises: for each of the N noise-data points and each of the N fingerprint-data points: obtaining a data difference between the noise-data point and the fingerprint-data point, the fingerprint-data point being one of the N fingerprint-data points which corresponds to the noise-data point; using the data difference as a value of a denoised fingerprint-data point upon determining that the data difference is greater than a preset threshold, the denoisedPage 2 of 11Appl. No. 16/667,342Attorney Docket No. 090321.20009Office Action Response fingerprint-data point being one of the N denoised fingerprint-data points which corresponds to the fingerprint-data point and the noise-data point; and skipping 
Zhang teaches wherein the fingerprint data comprises N fingerprint-data points (Zhang, pixels in ISAMPLE image containing fingerprint, Page 15/44, Paragraph 6, lines 1-2); wherein the pre-collected noise data comprises N noise-data points (Zhang, pixels in IBACKGROUND image, Page 15/44, Paragraph 6, lines 2-3), the N noise-data points being in one-to-one correspondence with the N fingerprint-data points (Zhang, each pixel in ISAMPLE image corresponding to each pixel of same coordinate in IBACKGROUND image, Page 15/44, Paragraph 6, lines 1-3); wherein the denoised fingerprint data comprising N denoised fingerprint-data points, N is an integer greater than or equal to 2 (Zhang, pixels in RSAMPLE image, Page 16/44, Paragraphs 2 and 3); and wherein obtaining, with the AP, the denoised fingerprint data by denoising the fingerprint data according to the pre-collected noise data comprises: for each of the N noise-data points and each of the N fingerprint-data points: obtaining a data difference between the noise-data point and the fingerprint-data point (Zhang, obtaining a data difference between the noise-data point and the fingerprint-data point involved in finding the set of pixels whose luminance values in ISAMPLE image differ from the luminance values of the same coordinates in IBACKGROUND image by more than a fingerprint threshold, Page 16/44, Paragraph 2, lines 1-3), the fingerprint-data point being one of the N fingerprint-data points which corresponds to the noise-data point (Zhang, pixels in ISAMPLE having the same coordinates as the pixels in IBACKGROUND indicating the correspondence between fingerprint-data points and the noise-data point, Page 16/44, Paragraph 2, lines 1-3); using the data difference as a value of a denoised fingerprint-data point upon determining that and skipping the denoising of the fingerprint-data point, upon determining that the data difference is smaller than or equal to the preset threshold (Zhang, denoising performed on those pixels in ISAMPLE image whose luminance values differ from the luminance values of the corresponding pixels in IBACKGROUND image by more than a fingerprint threshold, Page 16/44, Paragraphs 2 and 3 [this claim 1 recites various paths in the conditional alternative manner via the claim limitation “and”, the combination of Wang in view of Zhou and Zhang discloses this particular conditional alternative path for rejection]).
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify Wang’s method, as modified by Zhou, using Zhang’s teachings by including the fingerprint data denoising condition to Wang’s [as modified by Zhou] fingerprint image preprocessing in order to improve the accuracy of fingerprint feature extraction (Zhou, noise removal based on a preset fingerprint threshold, Page 16/44, lines 5-9 and 17-20).



Regarding claim 5, the combination of Wang and Zhou in view of Zhang teaches the method as claimed in claim 1, further comprising the following prior to collecting, with the optical fingerprint recognition module, the fingerprint data of the user: collecting periodically, with the optical fingerprint recognition module, noise data when there is no touch operation in the first area (Zhou, acquiring empty image every predetermined time when the fingerprint recognition module does not detect contact with the finger, Page 10/24, lines 22-24; Zhou, Page 11/24, lines 1-4; Zhou, the step of acquiring empty image performed before fingerprint image is acquired, Page 11/24, lines 13-15). 

Regarding claim 6, the combination of Wang and Zhou in view of Zhang teaches the method as claimed in claim 5, further comprising the following after collecting periodically, with 

Regarding claim 7, the combination of Wang and Zhou in view of Zhang teaches the method as claimed in claim 5, wherein the pre-collected noise data is any one of multiple noise data periodically collected by the optical fingerprint recognition module whenU.S. Appl. No. 16/667,342Attorney Docket No. 090321.20009 Preliminary Amendmentthere is no touch operation in the first area (Zhou, any empty image acquired every predetermined time can be used for subsequent fingerprint image processing when the fingerprint recognition module does not detect contact with the finger, Page 10/24, lines 22-24; Zhou, Page 11/24, lines 1-4).

Regarding claims 8 and 11-14, the rationale provided in the rejection of claims 1 and 4-7 is incorporated herein. In addition, the terminal of claims 1 and 4-7 corresponds to the terminal of claims 8 and 11-14, and performs the steps disclosed herein.

Regarding claims 15 and 18-20, the rationale provided in the rejection of claims 1 and 5-7 is incorporated herein. Further, Wang further discloses a non-transitory computer readable storage medium, configured to store computer programs, which executed by a processor of a 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office 
action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLI ZHANG whose telephone number is (571)272-1833. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/X.Z./Examiner, Art Unit 2661         

/VINCENT RUDOLPH/Supervisory Patent Examiner, Art Unit 2661